            Case 8-17-08021-ast     Doc 19   Filed 03/28/19   Entered 03/28/19 16:04:43


 


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK

                                                    :
In re:                                              : Chapter 13
                                                    :
Pamela Bellamy,                                     :
                                                    : Case No.: 16-74097 (AST)
                              Debtor,               :
                                                    :
                                                    :
Gustavia Home, LLC,                                 :
                                                    :
                             Plaintiff,             : Adversary Proceeding No.: 17-08021
                                                    :
             vs.                                    :
                                                    :
U.S. Bank National Association as Indenture         :      SUBSTITUTION OF ATTORNEY
Trustee for the TOWD Point Mortgage Trust           :
Asset-Backed Securities 2016-4, and Select          :
Portfolio Servicing Inc.,                           :
                                                    :
                             Defendant.             :
                                                    :


             The undersigned hereby consent to the substitution of Parker Ibrahim & Berg LLP as

counsel on behalf for U.S. Bank National Association as Indenture Trustee for the TOWD Point

Mortgage Trust Asset-Backed Securities 2016-4, and Select Portfolio Servicing Inc. in the

above-caption matter.

Withdrawing Attorneys:                                Superseding Attorneys:
Fein Such Kahn & Shepard PC                           Parker Ibrahim & Berg LLP


_/s/ Gregg Tabakin_______                             _/s/ Melinda Colόn Cox __
Gregg Tabakin, Esq.                                   Melinda Colόn Cox, Esq.
7 Century Drive, #201                                 270 Davidson Avenue
Parsippany, New Jersey 07054                          Somerset, New Jersey 08873
Phone: (973) 538-4700                                 Phone: (908) 725-9700

Date: March 28, 2019                                  Date: March 28, 2019

 


3037130.1
